Name: Commission Regulation (EC) No 2230/95 of 21 September 1995 amending Regulation (EC) No 933/94 laying down the active substances of plant protection products and designating the rapporteur Member States for the implementation of Commission Regulation (EEC) No 3600/92
 Type: Regulation
 Subject Matter: European construction;  means of agricultural production;  information and information processing;  documentation;  chemistry;  European Union law
 Date Published: nan

 Avis juridique important|31995R2230Commission Regulation (EC) No 2230/95 of 21 September 1995 amending Regulation (EC) No 933/94 laying down the active substances of plant protection products and designating the rapporteur Member States for the implementation of Commission Regulation (EEC) No 3600/92 Official Journal L 225 , 22/09/1995 P. 0001 - 0003COMMISSION REGULATION (EC) No 2230/95 of 21 September 1995 amending Regulation (EC) No 933/94 laying down the active substances of plant protection products and designating the rapporteur Member States for the implementation of Commission Regulation (EEC) No 3600/92THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), as last amended by Commission Directive 95/36/EC (2), Having regard to Commission Regulation (EEC) No 3600/92 of 11 December 1992, laying down the detailed rules for the implementation of the first stage of the programme of work referred to in Article 8 (2) of Directive 91/414/EEC concerning the placing of plant protection products on the market (3), as amended by Regulation (EC) No 491/95 (4), and in particular Articles 5 (2) and 6 (5) thereof, Whereas Commission Regulation (EC) No 933/94 (5), as amended by Regulation (EC) No 491/95, lays down the active substances of plant protection products and designates the rapporteur Member States for the implementation of Regulation (EEC) No 3600/92; Whereas Regulation (EC) No 491/95 amended Regulations (EEC) No 3600/92 and (EC) No 933/94 to take account of the possible impact of the accession of Austria, Finland and Sweden and to provide for the integration of the designated authorities and the producers (including importers of active substances produced outside the Community) of those three Member States within the first programme of work referred to in Article 8 (2) of Directive 91/414/EEC; whereas it is necessary to set a new time-limit for the submission of dossiers by producers having notified under the provisions of Article 4 (1a) of Regulation (EEC) No 3600/92; Whereas, pursuant to Article 6 (4) and (5) of Regulation (EEC) No 3600/92 a new time-limit for the submission of dossiers concerning certain active substances should be set, on the basis of the reasons reported to the Commission by the rapporteur Member States where delays have been shown to have been caused by efforts to present collective dossiers or because of the designation of a new rapporteur Member State or owing to force majeure; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 933/94 is amended as follows: 1. In Article 1, the following paragraph 3a is inserted: '3a. The producers, established in Austria, Finland and Sweden, who have in due time submitted notifications in accordance with Article 4 (1a) of Regulation (EEC) No 3600/92 are listed in Annex IA to this Regulation by a three-letter code against the corresponding active substance. The name and address of each producer is identified for each code in Annex IIA to this Regulation.` 2. Article 2 is replaced by the following: 'Article 2 1. The deadline for the submission to the rapporteur Member State of the dossiers and information referred to in the third indent of Article 5 (4) of Regulation (EEC) No 3600/92 is set at 30 April 1995. 2. The deadline referred to in paragraph 1 is extended to 31 October 1995 for the notifiers listed in Annex I, other than those who have informed the rapporteur Member State and the Commission of their withdrawal from the programme of work in accordance with the first subparagraph of Article 5 (6) of Regulation (EEC) No 3600/92, for the following active substances: Alachlor Amitraz Bromoxynil Carbendazim Chlorothalonil Chlorpyrifos Chlortoluron Cypermethrin 2,4-D Deltamethrin Desmedipham Endosulfan Ethofumesate Fentin acetate Fentin hydroxide Fenvalerate Glyphosate Ioxynil Isoproturon Lindane Linuron Mancozeb MCPA Mecoprop Mecoprop-P Metalaxyl Methamidophos Metsulfuron Paraquat Parathion-methyl Pendimethalin Permethrin Phenmedipham Propyzamide Simazine Thiophanate-methyl Thiram Zineb Ziram 3. The deadline referred to in paragraph 1 is extended to 30 April 1996 for notifiers established in Austria, Finland and Sweden and listen in Annex IA.` 3. Annexes IA and IIA are inserted, as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1995. For the Commission Ritt BJERREGAARD Member of the Commission ANNEX 'ANNEX IA List of additional notifiers (code identification) >TABLE> 'ANNEX IIA List of additional notifiers' code identifications, names and addresses >TABLE>